UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
TA_IRU GARDRIE, SHERMAN HILL, : Hon Joseph I-I. Rodriguez
SHAWN SANDERS, and
ROBERT WALK_ER, : Civil Action No. 15-3538
Plaintiffs, : MEMORANDUM OPINION
v.
VERIZON NEW JERSEY INC.,
ERIK SHEEHAN, and
CAROL SHIELDS,
Defendants.

This matter is before the Court on its own Order to Show Cause Why
the case should not be dismissed for lack of subject matter jurisdiction
Remaining Plaintiffs Sherman Hill and Robert Walker have brought suit
against their employer Verizon New Jersey Inc. (“Verizon”) and Verizon
managers Erik Sheehan and Carol Shields alleging that Defendants created
and maintained a discriminatory work environment and failed to provide
equal opportunities to African~American employees Specilically, Plaintiffs
complain of a hostile work environment permeated by lies, threats of
suspension, and manipulative tactics including an aggressive discipline-
focused management style targeting them as African-American Field
Technicians, in part in- retaliation for supporting their African-American

coworkers in a separate lawsuit also alleging workplace discrimination.

1

Plaintiffs filed their three-count Complaint With this Court on May
20, 2015. The first cause of action alleged disparate treatment and hostile
work environment based on race in violation of New Jersey’s Law Against
Discrimination (“NJLAD”). Next, Plaintiffs asserted a claim for unlawful
retaliation in violation of NJLAD for Plaintiffs’ legally protected
complaints. The third cause of action alleged breach of a collective
bargaining agreement The face of the Complaint stated that federal
jurisdiction was “pursuant to the Labor Management Relations Act
[“LMRA”], § 301, 29 U.S.C.A. § 185.” In reviewing the parties’ submissions
on summary judgment, the Court finds itself without subject matter
jurisdiction.

Section 1331 of Title 28 of the United States Code provides the district
courts with original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331.
Cenerally, “determining whether a particular case arises under federal law
turns on the ‘well-pleaded complaint’ rule.” Aetna Health Inc. v. Dcwi`la,
542 U.S. 2oo, 207 (2004) (citing Franchise Tax Bd. of Cal. v. Constr.
Laborers Vacan`on Trust for S. Cal., 463 U.S. 1, 9-10 (1983)). Under this

rule, subject-matter jurisdiction as described under 28 U.S.C. § 1331 may

only be granted when a federal question is presented on the face of the
complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

However, there is an exception to the well-pleaded complaint rule
“when a federal statute wholly displaces the state-law cause of action
through complete pre-emption.” Benejicial Nat’l Bank v. Anderson, 539
U.S. 1, 8 (2003). Federal question jurisdiction “will lie over some state-law
claims that implicate significant federal issues.” Grable & Sons Metal
Products, Inc. v. Darue Engineering &Mfg., 545 U.S. 308, 312 (2005). In
determining whether federal jurisdiction exists over a state law claim, the
inquiry is “does the state-law claim necessarily raise a stated federal issue,
actually disputed and substantial, which a federal forum may entertain
without disturbing any congressionally approved balance of federal and
state judicial responsibilities.” Id. at 314.

The Supreme Court has held that section 301 of the LMRA is one such
statute that possesses pre-emptive force so “extraordinary” that it “converts
an ordinary state common-law complaint into one stating a federal claim.”
Caterpillar, Inc., 482 U.S. at 393. Section 301 grants subject matter
jurisdiction to the federal courts over “[s]uits for violation of
contracts between an employer and a labor organization representing

employees in an industry affecting commerce as defined in this Act.”

29 U.S.C.A. § 185(a). Preemption is warranted so that a “uniform federal
law” would govern the interpretation of collective bargaining
agreements See Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399,
404 (1988).

The Supreme Court has cautioned, however, that the LMRA does not
preempt “every dispute concerning employment.” Allis-Chalmers Corp. v.
Lueck, 471 U.S. 202, 211 (1985). “When resolution of a state-law claim is
substantially dependent upon analysis of the terms of an agreement made
between the parties in a labor contract, that claim must either be treated as
a § 301 claim or dismissed as pre-empted by federal labor-contract law.” Id.
at 220-21. However, “when the meaning of contract terms is not the subject
of dispute, the bare fact that a collective-bargaining agreement will be
consulted in the course of state-law litigation plainly does not require the
claim to be extinguished.” Livadas v. Bradshaw, 512 U.S. 107, 124 (1994).

That is, “it would be inconsistent with congressional intent under [§
301] to pre-empt state rules that proscribe conduct, or establish rights and
obligations, independent of a labor contract.” Allz`s-Chalmers, 471 U.S. at
212. The Third Circuit has instructed that section 301 “cannot be read
broadly to pre-empt nonnegotiable rights conferred on individual

employees as a matter of state law.” N.J. Carpenters v. Tishman Constr.

Corp., 760 F.3d 297, 306 (3d Cir. 2014). Accordingly, courts in this district
have held that NJLAD claims are separate and independent from the terms
of labor contracts. See Coejield v. Jersey Central Power &Light Co., 532 F.
Supp. 2d 685, 693 (D.N.J. 2007) (collecting cases); Naples v. N.J. Sports &
Exposition Auth., 102 F. Supp. 2d 550, 553 (D.N.J. 2000) (“District of New
Jersey courts have consistently determined that claims under the NJLAD
are separate and independent from the terms of labor contracts.”);
Carrington v. RCA Glob. Commc’ns, Inc., 762 F. Supp. 632, 641 (D.N.J.
1991) (“Following Lingle, courts have uniformly held that state anti-
discrimination laws are not preempted by § 301 of the LMRA because the
right not to be discriminated against ‘is defined and enforced under state
law without reference to the terms of any collective bargaining agreement,’
even where the labor contract itself prohibits discrimination.”).

In this case, Plaintiffs’ claims are neither founded directly on rights
established by the collective bargaining agreement, nor dependent upon an
analysis of the collective-bargaining agreement (“CBA”). Plaintiffs claim
they were discriminated against in violation of state law, which creates
rights independent of the CBA. Resolution of the NJLAD claims demands a
court “inquire into the facts and motivations of the parties relative to rights

conferred by state law, not under the CBA, and pre-emption is therefore

inapplicable to Plaintist NJLAD claims.” Manos v. United Food & Comm’l
Workers Int’l Union, 9 F. Supp. 3d 473, 481 (D.N.J. 2014).

Accordingly, this Court lacks subject matter jurisdiction and must
dismiss the case. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at
any time that it lacks subject-matter jurisdiction, the court must dismiss
the action.”)

As a result, the claims of Sherman Hill and Robert Walker are
dismissed and the case may be closed.

An appropriate Order shall issue.

_| z
Dated: February 14, 2019 ji Qlt>i/M
J EPH H. RODRIGUE M`d/j§
U.S.D.J.

